 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jeremy Thacker,                                   No. CV-18-00063-PHX-DJH
10                  Plaintiff,                         ORDER
11   v.
12   GPS Insight LLC, et al.,
13                  Defendants.
14
15          This matter is before the Court on the Application for Withdrawal and Substitution
16   of Counsel for Plaintiff (Doc. 141), filed by counsel for Plaintiff. Plaintiff has indicated
17   consent by signing the motion. Pursuant to Rule 83.3(b) of the Local Rules of Civil
18   Procedure,
19          IT IS ORDERED granting the application (Doc. 141).
20          IT IS FURTHER ORDERED withdrawing Kraig Marton, Jeffrey Silence, and
21   Laura Rogal of the law firm Jaburg & Wilk, PC as counsel of record for Plaintiff. The
22   Clerk of the Court is kindly instructed to terminate Kraig Marton, Jeffrey Silence, and
23   Laura Rogal of the law firm Jaburg & Wilk, PC as counsel of record for Plaintiff.
24          IT IS FURTHER ORDERED substituting Joshua Carden of the Carden Law Firm
25   as counsel for Plaintiff.
26          Dated this 8th day of May, 2019.

27
28
                                                  Honorable Diane J. Humetewa
                                                  United States District Judge
